DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 10/12/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US 20150195406 A1) in view of McBride et al. (US 8538987 B1).

Regarding claims 1, 8, and 15, Dwyer teaches:
“An alert generator in a communication system for processing a call” (par. 0018; ‘providing alerts to at least one user based on the analysis of the in-progress call’), the alert generator comprising:
“at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor configured to operate on the call” (par. 0098; ‘With respect to accuracy, simple transcription accuracy may be a variable based on a number of influencing factors such as quality of the recording, mono versus stereo recording mode, voice transmission type (i.e. SIP or TDM), headset quality, accents, and the like.’ ‘The RT conversational analytics facility's categorization capabilities are significantly more powerful than simple word and phrase spotting, with the ability to identify more complex language patterns.’ ‘The experience (e.g., such as through the generation of a large corpus) and learned modeling allows users to benefit from libraries of existing vertically targeted categories (e.g., 300 categories, 5400 patterns).’);
“heuristic logic configured to transform the call classifiers into a plurality of weighted sub-metrics for the call” (par. 0111; ‘Scoring allows users to aggregate any number of metrics including category hits or weights, acoustic measures, and measures ingested as metadata, into a performance index that can be assessed against every contact.’); and
“a threshold analyzer configured to generate an alert signal to the communication system based on the metric control meeting a condition” (par. 0159; ‘The system may provide for a contextual real-time facility, such as including an audio slicing algorithm producing `sentence level` events, acoustic and conversational patterns combining for intra-call events and alerts, context confidence thresholds used to suppress costly false positives, a real-time web interface that pushes alerts to users, and the like.’).
However, Dwyer does not expressly teach:
“aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control.”
McBride teaches:
“aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control” (col. 8, lines 13- 43; ‘In step 835 the data are divided into categories, as described above with reference to block 330 in FIG. 3. In step 840, a master distribution of data in a category is determined. A master distribution may be the overall distribution within a category (e.g. a Gaussian distribution). In step 850, a distribution of the data associated with an individual call center agent is determined. In step 860, the data of a call center agent is compared to the master data set.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dwyer’s conversational analytics system by incorporating McBride’s master distribution with a category in order to determine if a deviation of the data of the call center agent is such that it might indicate a problem with that call center agent's logging procedure. (McBride: col. 8, lines 13- 43).

Regarding claims 2 (dep. on claim 1), (9 dep. on claim 8), and 16 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“an anomaly detector configured to identify anomalous calls” (Dwyer: par. 0144; ‘For example, if the customer asks to "speak to a supervisor", the application can pop out a small reminder to the agent on the proper escalation procedures.’ Asking to speak to a supervisor suggests an anomalous call.),

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“wherein the alert signal configures the communication system for priority response to the condition.” (Dwyer: par. 0151; ‘Language used on the call may include key words and phrases that cause call priority to escalate in real-time from green, to yellow, to red, such as the sequence: "Hello, I have an issue I need to resolve" (tile starts out green), "Please let me speak to a supervisor" (the tile transitions to yellow, in response to the language and/or acoustic characteristics of the caller's voice), and finally "This customer service is ridiculous, and I'd like a full refund of my money" (red, in response to a still more agitated language and/or acoustic character of the caller's voice).’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“logic to associate with the alert signal portions of the call comprising content that contributed to activation of the alert signal” (Dwyer: par. 0147; ‘Real-time speech analytics analyzes live audio for ongoing conversation, and produces alerts and guidance (e.g., within seconds) of key events occurring on the call.’).

Regarding claims 5 (dep. on claim 1), 12 (dep. on claim 8), , the combination of Dwyer in view of McBride further teaches:
“wherein the call is an active call” (Dwyer: par. 0147; ‘Real-time speech analytics analyzes live audio for ongoing conversation, and produces alerts and guidance (e.g., within seconds) of key events occurring on the call.’).

Regarding claims 6 (dep. on claim 5), 13 (dep. on claim 12), and 20 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“wherein the at least one machine learning model comprises an ensemble machine learning model” (Dwyer: par. 0098; ‘The experience (e.g., such as through the generation of a large corpus) and learned modeling allows users to benefit from libraries of existing vertically targeted categories (e.g., 300 categories, 5400 patterns).’).

Regarding claims 7 (dep. on claim 4), 14 (dep. on claim 8), and 19 (dep. on claim 15), the combination of Dwyer in view of McBride further teaches:
“a learning function utilizing a call history and one or more of the weighted sub-metrics and the metric control” (Dwyer: par. 0027; ‘In an aspect, a method of call classification capable of automated AB testing utilizing historical data may include creating two or more categories of calls, which differ in value for an identified piece of metadata, identifying similarities between calls within each group, and identifying differences between groups.’).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of copending Application No. 17062041 (reference application) in view of Dwyer. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a communication system for processing a call. 
Regarding claims 1, 8, and 15, the claims are identical to those of claims 1, 7, and 15 of the co-pending application except for “and a threshold analyzer configured to generate an alert signal to the communication system based on the metric control meeting a condition.” 
Dwyer teaches:
“and a threshold analyzer configured to generate an alert signal to the communication system based on the metric control meeting a condition” (par. 0159)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the co-pending application’s communication system to include an alert generator to push alerts when call events occur.

Instant Claim
Co-pending Claim
1. An alert generator in a communication system for processing a call, the alert generator comprising: at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor configured to operate on the call; heuristic logic configured to transform the call classifiers into a plurality of weighted sub-metrics for the call; aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control; and a threshold analyzer configured to generate an alert signal to the communication system based on the metric control meeting a condition.
1. A communication system for processing a call, the communication system comprising: a scorecard user interface display; at least one machine learning model generating call classifiers from outputs of an audio signal processor and a natural language processor configured to operate on the call; heuristic logic configured to transform the call classifiers into a plurality of weighted sub-metrics for the call; aggregate normalized Gaussian logic to transform the weighted sub-metrics into a metric control, the metric control applied as feedback to adapt control logic of the communication system; and the scorecard interface operable to select a target and an indication of the metric control to apply for the target, and to apply the metric control to generate and display a historical performance visualization and a performance feed of the metric for the target.
Claim 8 of the instant application is similar to claim 7 of the co-pending application.
Claim 15 of the instant application is similar to claim 15 of the co-pending application.





Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658